DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/01/22 has been entered.
Information Disclosure Statement
The information disclosure statement filed on 08/01/22 has been considered.
Upon further reconsideration, the information disclosure statement filed  07/18/22 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the gate-drive controller comprising “a memory having stored thereon a first signal profile” as recited in claims 21-32 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  In particularly, there is no support in the original specification for “a memory having stored thereon a first signal profiled; and …. first voltage levels specified by the first profile to turn OFF the power semiconductor device” as recited in the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-25, 32, 33, and 36-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pace et al. (US 2005/0253165).
For claims 21 and  33, Figures 4-5 of Pace et al. teaches a gate-drive controller for a power semiconductor device (20), the gate-drive controller comprising: a memory having stored thereon a first signal profile (see abstract, paragraphs [0009]-[0010] and [0025]); and a control logic (120 in Figure 4, and 220 in Figure 5) to: in response to an indication that the power semiconductor device is experiencing de- saturation operation (see 170 in Figure 4, 270 in Figure 5), generate a stepwise decreasing drive signal that exhibits first voltage levels specified by the first signal profile to turn OFF the power semiconductor device (see [0027] and timing diagrams in Figure 2).  
For claims 22-23 and 39, Figures 4-5 of Pace et al. teaches wherein the memory having stored thereon a second signal profile (the normal turn-off profile, see [0052]) different from said first signal profile, and wherein the control logic (120 in Figure 4, or 220 in Figure 5) to: in response to an indication that the power semiconductor device is experiencing normal operation and an instruction to turn OFF the power semiconductor device, generate a decreasing drive signal responsive to the second signal profile to turn OFF the power semiconductor device (the normal turn-off, see [0027] and [0052]); and wherein the decreasing drive signal includes a stepwise decreasing signal that exhibits second voltage levels specified by the second signal profile (the normal turn-off profile, see [0008], [0027] and [0052]).
For claims 24 and 40, it is seen in the operations of Figures 4-5 of Pace et al. that wherein the second voltage levels specified by the second signal profile (the normal turn-off) are different than the first voltage levels specified by the first signal profile (the desaturation), (see [0027] and Figure 2).
For claim 25, Figures 4-5 of Pace et al. teaches a comparator (170 in Figure 4, 270 in Figure 5, also see abstract and [0010]) in communication with the power semiconductor device (20) and the control logic (120 in Figure 4, 220 in Figure 5), the comparator (170 in Figure 4, 270 in Figure 5) arranged to provide the indication that the power semiconductor device (20) is experiencing the de-saturation operation.
For claims 32 and 38, Figures 4-5 of Pace et al. teaches wherein the control logic (120 in Figure 4, 220 in Figure 5) to adjust the first signal profile responsive to a cumulative operational time of the power semiconductor device (20), (see [0052] and [0062]-[0063]).
For claims 36 and 37, it is seen in Figures 2 and 4-5 of Pace et al. teaches observing one or more relationships between a voltage across the power semiconductor device (20) and a voltage spike threshold (overshoot voltage in Figure 2); and the stepwise decreasing drive signal exhibiting individual voltage levels of the first voltage levels for one or more periods of time corresponding to the observed one or more relationships (see timing diagrams in Figure 2); and wherein the stepwise decreasing drive signal exhibiting individual voltage levels of the first voltage levels for one or more pre-specified periods of time (see timing diagrams in Figure 2).
Allowable Subject Matter
Claims 34, 35 and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Because of claims 26-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, no prior art can be applied against these claims.  Note that this is not an indication of allowability for claims 26-31.
Any inquiry concerning this communication or earlier communications from the examiner should be directly to Examiner Long Nguyen whose telephone number is (571) 272-1753.  The Examiner can normally be reached on Monday to Friday from 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  The fax number for this group is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/Long Nguyen/
Primary Examiner
Art Unit 2842